United States Court of Appeals
             for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 10, 2022
                                No. 21-51178                           Lyle W. Cayce
                                                                            Clerk

NetChoice, L.L.C., a 501(c)(6) District of Columbia organization doing
business as NetChoice; Computer & Communications
Industry Association, a 501(c) (6) non-stock Virginia Corporation
doing business as CCIA,

                                                        Plaintiffs—Appellees,

                                   versus

Ken Paxton, in his official capacity as Attorney General of Texas,

                                                       Defendant—Appellant.


               Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. 1:21-CV-840


Before Smith, Higginson, and Willett, Circuit Judges.
Per Curiam:
       IT IS ORDERED that Appellant’s opposed motion to stay the
preliminary injunction pending appeal is CARRIED WITH THE CASE.
This matter is expedited to the next available randomly designated regular
oral argument panel. No extensions to the current merits-briefing schedule
should be granted. The merits panel, once identified, will be free, in its
discretion, to rule immediately on the motion to stay or await oral argument.